
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


INDEPENDENT CONTRACTOR AGREEMENT
Between
SCO OPERATIONS, INC.
And
S2 Strategic Consulting, LLC


INDEPENDENT CONTRACTOR AGREEMENT

        This Independent Contractor Agreement ("Agreement") is made and entered
into as of July 1, 2003 ("Effective Date"), by and between SCO Operations, Inc.,
a Delaware corporation and a subsidiary of The SCO Group, Inc. (hereinafter
referred to as "SCO"), with offices at 355 South 520 West, Suite 100, Lindon,
Utah 84042 and S2 Strategic Consulting, LLC ("Independent Contractor" or "IC"),
a Delaware LLC, with offices at 4567 So. Mathews Way, Salt Lake City, UT 84124.

        This agreement supercedes and/or replaces any prior contracts or
agreements between the parties.

        In consideration of the payments herein provided to be made and the
mutual promises, agreements and undertakings herein contained, the parties
mutually agree as follows:

1.0   SCOPE OF SERVICES

1.1IC shall perform the services ("Scope of Services") set forth in
Exhibit A—Statement of Work. The failure of IC to use its best efforts to
complete the Services shall constitute a material breach of this Agreement.

1.2The SCO representative designated in the Statement of Work shall provide to
IC information appropriate for IC to perform the Services.

1.3IC shall devote such time to the performance of Services as is necessary for
a satisfactory performance; however, IC shall have no obligation to work any
particular hours or days or any particular number of hours or days. IC retains
the right to contract for similar services with other businesses or individuals.

1.4IC shall provide SCO with monthly reports of the Services together with
appropriate explanatory materials in an agreed upon format. If SCO notifies IC
of any errors or inadequacies in such example, IC shall promptly correct such
errors or inaccuracies.

2.0   INDEPENDENT CONTRACTOR STATUS

2.1SCO shall not control the details, manner or means by which IC performs the
Services in any material respect.

2.2SCO and IC expressly intend and agree that IC shall be independent
contractors and not an employee of SCO. If, notwithstanding such specific
intention and agreement, IC is finally adjudged to be an employee of SCO by a
court of competent jurisdiction, then to the maximum extent permitted by
applicable law, such status shall not entitle IC to, and IC specifically waives
entitlement to SCO employee benefits, including but not limited to, medical,
dental, life insurance, 401(k) program, stock option plans, stock purchase plan,
vacation leave, sick leave and holidays. In the event IC is finally adjudged to
be entitled to any of such benefits by a court of competent jurisdiction, SCO
shall be entitled to recover from IC the fair market value of any such benefits
if, and to the extent that, the monetary compensation payable to IC under this
Agreement exceeds the reasonable salary, prorated for the term of this
Agreement, that IC would have received if IC had actually been hired, as of the
Effective Date of this Agreement, as an employee of SCO to do equivalent work.

--------------------------------------------------------------------------------



3.0   COMPENSATION AND EXPENSES


SCO agrees to pay IC, in the manner and to the extent set forth in Exhibit A.

4.0   WARRANTIES

4.1Independent Contractor warrants that:

4.1.1IC has the unrestricted right, power, and authority to enter into this
Agreement.

4.1.2IC has the knowledge, experience, and skill to provide the Services.

4.1.3The Services will be performed in a good and professional manner and in
accordance with any statutes, regulations or ordinances applicable to the
Services including, but not limited to, all laws and regulations pertaining to
wages and hours of employment, social security, unemployment, Workers'
Compensation and the withholding of taxes.

4.2The representations and warranties set forth in this Section are continuous
in nature.

5.0   CONFIDENTIAL INFORMATION

5.1IC shall retain in confidence all information of SCO, and its suppliers as
appropriate, transmitted to IC by SCO under this Agreement, which SCO has
identified as being confidential or which by the nature of the information
(including but not limited to source code) or the circumstances surrounding the
disclosure should be treated as confidential ("Confidential Information"). IC
shall refrain from using or exploiting any Confidential Information for any
purpose or activity other than those necessary to or contemplated by this
Agreement. IC shall not disclose or facilitate the disclosure of Confidential
Information to any third party and shall not copy, duplicate, reproduce,
distribute or otherwise disseminate Confidential Information except as necessary
to or contemplated by this Agreement. IC understands and agrees that
Confidential Information constitutes valuable business assets of SCO, and its
suppliers as appropriate, and that any unauthorized use or disclosure may cause
irreparable damage to SCO and its suppliers.

5.2This Section shall not apply or shall cease to apply to information supplied
by SCO: (1) if it has come into the public domain without breach of confidence
by IC; (2) which was known without restriction of disclosure to IC prior to its
first receipt of the same from SCO; (3) which is hereafter rightfully furnished
to IC by a third party without restriction on disclosure; or (4) is required to
be disclosed pursuant to any statutory requirement or court order. In the event
Confidential Information is required to be disclosed by any statutory
requirement or court order, IC shall promptly notify SCO in writing and, upon
SCO's request, shall assist SCO in obtaining a protective order and opposing
such disclosure.


6.0   INTELLECTUAL PROPERTY

6.1SCO, and its suppliers as appropriate, own all right, title and interest in
and to SCO software and materials including, but not limited to, all patent,
copyright, trade secret and other proprietary rights embodied therein, whether
or not specifically recognized or perfected under relevant laws. IC shall not
interfere with or jeopardize SCO's title and interest in SCO software and
materials or take any action toward acquiring any rights in SCO Provided
Software.

6.2All copyrights, copyright registrations and copyrightable subject matter in
SCO software and materials, whether resulting from IC's Services under this
Agreement or based on Confidential Information, shall be the sole and exclusive
property of SCO and/or SCO's suppliers, in SCO's

2

--------------------------------------------------------------------------------

sole discretion. IC and SCO agree that all copyrightable subject matter created
hereunder shall be considered a "work made for hire" as this term is defined in
17 USC §§ 101, 201(b). To the extent that any work may not, by operation of law,
be a work made for hire, IC further irrevocably and exclusively assigns and
agrees to assign as of the effective date of this Agreement, all of its rights
in the copyright to SCO, including but not limited to the exclusive use,
marketing and distribution rights to such work, and the right where legally
possible to secure copyright registrations and similar protections worldwide in
the name of SCO.

7.0   INDEMNIFICATION


IC agrees to indemnify, defend and hold SCO harmless from and against any and
all losses, liabilities, damages, claims, demand, suits, actions and/or
judgments, and all costs and expenses, including attorneys' fees, based upon, or
arising out of damage to property or injury (including death) to any person or
persons caused by any act or omission of IC or any of IC's agents, employees,
contractors or representatives or sustained in connection with the performance
of Services hereunder or based upon or arising from the failure by IC to carry
out its obligations hereunder or from any unauthorized disclosure of all or part
of the Confidential Information by IC or any of IC's agents, employees,
contractors or representatives.


8.0   TERMINATION

8.1This Agreement may be terminated in accordance with the following provisions:
(a) by the mutual consent of the parties hereto; (b) if a party has breached the
terms of this Agreement, this Agreement may be terminated by the non-breaching
party on fifteen (15) days prior written notice to the breaching party providing
the breaching party has not cured the breach within the fifteen (15) day notice
period; (c) by SCO if IC is unable to fulfill the obligations of this Agreement;
(d) upon completion of the Services to be performed; (e) upon ninety (90) days
written notice by either party.

8.2Within ten (10) calendar days after termination of this Agreement for any
reason, IC shall, at SCO's discretion, return to SCO or destroy all whole and
partial copies of SCO software and materials and other Confidential Information
regardless of the form such SCO software and materials and/or other Confidential
Information.

9.0   INSURANCE

9.1During the term of this Agreement, IC shall carry and maintain in force at
all times, at IC's expense, the following insurance, with coverage limits at the
greater of those set forth below or the coverage limits under insurance held by
IC as of the Effective Date of this Agreement:

9.1.1Worker's Compensation-Statutory and Employer's Liability—$500,000 per
accident/per employee.

9.1.2.Commercial General Liability (occurrence form), including Contractual
Liability, in a combined limit for Bodily Injury and Property Damage—$1,000,000
per occurrence.

9.2Upon SCO's request, certificates of insurance evidencing the coverage's
required of IC shall be provided to SCO.

10.0 NOTICE


Any notice required or permitted hereunder shall be in writing and sent to the
address first written above or to such other addresses as the parties may from
time to time specify, by

3

--------------------------------------------------------------------------------

United States Mail, First Class postage prepaid, by Federal Express, DHL or
similar courier or by hand delivery.

11.0 LIMITATION OF LIABILITY


SCO SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT.

12.0 MISCELLANEOUS

12.1Except as otherwise expressly provided in this Agreement, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors and
assigns of the parties hereto.

12.2IC shall not assign any rights or delegate any obligations hereunder without
the prior written consent of SCO.

12.3This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Utah and the United States of America,
specifically excluding the United Nations Convention on Contracts for the
International Sale of Goods, and without giving effect to conflict of laws. Any
litigation or arbitration between the Parties shall be conducted exclusively in
the State of Utah. SCO and IC hereby consent to the jurisdiction and venue of
such courts. If any provision of this Agreement is invalid under any applicable
statute or rule of law, such invalidity shall not effect any other provision of
this Agreement.

12.4This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

12.5The failure of either party hereto to enforce any right under this Agreement
shall not be construed to be a waiver of that right, or of damages caused
thereby or of any other rights under this Agreement.

12.6This Agreement and the Exhibits hereto encompass the entire Agreement of the
parties.

12.7The terms of this Agreement may be modified only in a written instrument
signed by SCO and IC.

12.8IC shall enter into appropriate agreements with others, including but not
limited to employees and contractors, whose services may be required by IC to
perform its obligations under this Agreement sufficient to enable IC to comply
with all the terms of this Agreement.

12.9While at SCO's facilities, IC shall have access only to areas designated by
SCO. IC shall be subject to SCO's security requirements.

12.10This Agreement has been negotiated by the parties hereto and their
respective counsel. This Agreement will be fairly interpreted in accordance with
its terms and without strict construction in favor of or against either party.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date last set forth below.

SCO OPERATIONS, INC.   S2 STRATEGIC CONSULTING, LLC
BY:
 
/s/  ROBERT K. BENCH      

--------------------------------------------------------------------------------


 
BY:
 
/s/  MICHAEL ANDERER      

--------------------------------------------------------------------------------


NAME:
 
Robert K. Bench
 
NAME:
 
Michael Anderer
TITLE:
 
Chief Financial Officer
 
TITLE:
 
Chief Executive Officer
DATE:
 
August 4, 2003
 
DATE:
 
August 4, 2003
 
 
 
 
Federal Tax ID number:

5

--------------------------------------------------------------------------------

EXHIBIT A
STATEMENT OF WORK

1.Scope of Services. IC will assist SCO as its non-exclusive advisor in
connection with the formulation and implementation of various options for
Intellectual property management, corporate restructuring, reorganization,
channel development, joint ventures and other strategic alternatives for SCO
under a variety of mechanisms. In connection with IC's role as advisor, IC will
engage in the following activities which will be agreed in writing prior to
commencement of such activities and the earning of payments:

(i)advise SCO generally of available options relating to SCO's Intellectual
property, including recommendations of specific courses of action and assist SCO
in researching, licensing and leveraging these properties in the most effective
manner in the market place.

(ii)assist SCO with the development, negotiation and implementation of a
Transaction, as defined below, including participation as a representative of
SCO in negotiations with licensees, business partners and others who may be
violating the company's property rights.

(iii)assist SCO in valuing SCO and/or, as appropriate, valuing SCO's
intellectual property or operations; provided that any formal valuation or fixed
asset appraisals needed would be executed by outside appraisers;

(iv)provide advice relating to financial, intellectual property, channel
development and other business matters related to a Transaction, including the
feasibility of any Transaction, the valuation of securities issued in connection
with a Transaction, and any other matter as to which IC is rendering services
hereunder;

(v)advise SCO as to potential mergers or acquisitions, channel development and
the sale or other disposition of any of SCO's assets or businesses;

(vi)advise SCO as to any potential financings, either debt or equity, and assist
SCO in arranging a customary revolving credit agreement or other financing in
connection with any Transaction;

(vii)assist in the preparation of proposals to licensees, employees,
shareholders, partners and other parties-in-interest in connection with any
Transaction;

(viii)assist SCO's management with presentations made to SCO's Board of
Directors regarding the Transaction and/or other issues related to SCO's
contemplated licensing or partnering activities; and

(ix)render such other advisory services as may be mutually agreed upon by IC and
SCO.

        As used herein, the term "Transaction" shall mean, collectively: (i) the
development of SCO's Intellectual property including licensing, securing,
enhancing or monetization of SCO's patents, copyrights, trademarks, and trade
secrets; (ii) any merger, acquisition, consolidation, joint venture, spin-off,
reorganization, recapitalization, business combination, license, settlement,
partnership, joint venture or other transaction pursuant to which SCO acquires,
or combines with, any person, group of persons, partnership, corporation or
other entity (a "Target"), (iii) (a) any merger, consolidation, reorganization,
recapitalization, license, joint venture, settlement business combination or
other transaction pursuant to which SCO is acquired by, or combined with, any
person, group of persons, partnership, corporation or other entity (an
"Acquiror") or (b) the acquisition, directly or indirectly, by an Acquiror (or
by one or more persons acting together with an Acquiror pursuant to a written
agreement or otherwise), in a single transaction or a series of transactions
pursuant to a written agreement, with SCO providing for such acquisition, of
(x) greater than 50% of the assets or operations of SCO or (y) any outstanding
or newly-issued shares of SCO's capital stock (or any securities convertible
into, or options, warrants or other rights to acquire such capital stock) (such
capital stock and such other securities, options, warrants and other rights
being collectively referred to as "SCO Securities") if the Acquiror thereby
becomes the beneficial owner of more than 50% of the outstanding equity
securities of SCO (any of the transactions in clauses (a) and (b) above being
referred to as an

--------------------------------------------------------------------------------


"Acquisition Transaction"), or (iv) any reorganization or restructuring pursuant
to a Chapter 11 plan of reorganization confirmed pursuant to Section 1129(b) of
the Bankruptcy Code (collectively, a "Plan") that is initiated by IC and defined
in writing as required in this section 1. If SCO chooses to sell any of its
securities or assets, SCO agrees to utilize legal counsel and a licensed
Broker/Dealer to prepare and mail any offering materials for any Securities
offering in which IC acts as an advisor. SCO and IC both acknowledge and agree
that IC is not a licensed Broker/Dealer and cannot and will not deal in or
negotiate the sale or purchase of any securities.

        In performing its services pursuant to this Agreement, IC is not
assuming any responsibility for SCO's decision to pursue (or not to pursue) any
business strategy or to effect (or not to effect) any Transaction.

2.Information. In connection with IC's activities on SCO's behalf, SCO will
cooperate with IC and will furnish to, or cause to be furnished to IC any and
all information and data concerning SCO (the "Information") which IC reasonably
requests and will provide IC with reasonable access to SCO's officers,
directors, employees, appraisers, independent accountants, legal counsel and
other consultants and advisors. Except as required by applicable law, IC shall
keep confidential all non-public Information and shall not disclose such
Information without SCO's prior approval to any third party, other than to SCO
and its advisors and to such of IC's directors, officers, employees, counsel and
advisors (whom IC shall instruct to maintain the confidentiality to such
information in accordance with this agreement) as IC determines have a need to
know in order for it to render services hereunder. SCO represents and warrants
that all Information (a) made available to holders of SCO Debt or SCO Securities
and other parties to any Transaction by SCO or (b) contained in any filing by
SCO with any court or any governmental or regulatory agency, commission or
instrumentality each (an "Agency"), will, at all times during the period of the
engagement of IC hereunder, not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made. SCO further represents and warrants that any projections of SCO's
financial results or other information provided by it to holders of SCO Debt or
SCO Securities or other parties to any Transaction will have been prepared in
good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. SCO acknowledges and
agrees that, in rendering its services hereunder, IC will be using and relying
on the Information (and information available from public sources and other
sources deemed reliable by IC) without independent verification thereof by IC or
independent appraisal by IC of any of SCO's assets. IC does not assume
responsibility for the accuracy or completeness of the Information or any other
information regarding SCO. Except as required by applicable law, any advice
rendered by IC pursuant to this Agreement may not be disclosed publicly without
our prior written consent and any reference to IC in any offering or
solicitation material is subject to IC's prior written consent, which consent
shall not be unreasonably withheld.

3.Compensation. In any consideration of its services pursuant to this Agreement
and agreed to in writing by the parties prior to commencement of any such
activities by IC, IC shall be entitled to receive, and SCO shall pay, the
following compensation (Prior to commencing any activities for which IC shall be
entitled to receive a transaction fee, as outlined below, it will be the
responsibility of IC to obtain, in writing, a description of the activity, type
of service, and expected consideration for which transaction fees will be paid):

(a)One-Time Retainer Fee: SCO shall pay IC a one-time cash retainer fee of US
$120,000. This retainer fee shall be due and payable upon the receipt by SCO of
the cash related to the closing of the first transaction subsequent to the
commencement date of July 1, 2003.

2

--------------------------------------------------------------------------------

(b)Transaction Fee: In addition to the foregoing retainer fee, SCO shall pay IC
a cash transaction fee equal to:

(i)two percent (2%) of the net value (as recognized on SCO books) for IC's
introductions for SCO to Targets where SCO solely engages in discussions and
negotiations of a Transaction resulting in a final M&A agreement with such
Target; or

(ii)three percent (3%) of the net value (as recognized on SCO books) where IC
engages in discussions and negotiations with a Target resulting in a final M&A
agreement; or

(iii)five percent (5%) of the net value (as recognized on SCO books) where IC
engages in discussions and negotiations with a Target resulting in a final
agreement where the transaction is a licensing agreement that is booked and
recognized as revenue; or

(iv)a percentage, as agreed to in advance and in writing, of the net value (as
recognized on SCO books) where the IC engages in discussions and negotiations
with a Target resulting in a final agreement leading to other 3rd party product
license sales, marketing agreement, joint venture, services, or development
agreement.


The Transaction Fee shall be payable in cash upon the consummation of a
Transaction and/or License and receipt of such transaction or license fee by
SCO. In the event a Transaction is not completed during the term of this
agreement, but is completed within six (6) months following the termination of
this agreement, then transaction fee shall be payable to IC upon completion of
such transaction, license fee, cost savings, services or other value received by
SCO.

(c)Warrant: In addition to the foregoing Fees if approved by The SCO Group, Inc.
board of directors, The SCO Group, Inc., shall issue a warrant giving IC the
right to purchase 25,000 shares of common stock. Said warrant will expire two
(2) years from the date of this agreement and be exercisable at a strike price
equal to $8.50 per share.

(d)Other Services: To the extent SCO requests IC to perform additional services
not contemplated by this Agreement; such fees shall be mutually agreed upon by
IC and SCO, in writing, in advance.

        Furthermore, if at any time after the termination of this Agreement IC
is called upon to render services directly or indirectly relating to the subject
matter of this Agreement beyond the services contemplated herein (including, but
not limited to, producing of documents, answering interrogatories, giving
depositions, giving expert or other testimony, whether by agreement, subpoena or
otherwise), SCO shall pay IC the then current hourly rates for the persons
involved for the time expended in rendering such services, including, but not
limited to, time for meetings, conferences, preparation and travel, and all
related costs and expenses, inclusive of the reasonable legal fees and expenses
of IC's counsel.

        The SCO and IC acknowledge and agree that the hours worked, the results
achieved and the ultimate benefit to SCO of the work performed, in each case, in
connection with this engagement, may vary, and that SCO and IC have taken this
into account in setting the fees hereunder.

4.Out-of Pocket Expenses. In addition to the fees described above, SCO agrees to
promptly reimburse IC, upon request from time to time, for all reasonable
out-of-pocket expenses incurred by IC (including, without limitation, reasonable
fees of counsel retained by IC) in connection with the performance of its
services under this Agreement. IC must advise SCO, and obtains approval for
such, prior to committing to such expenses. Such reimbursable out-of-pocket
expenses plus all other compensation payable to IC shall be made to IC in same
day funds, by wire transfer in lawful money of the United States to such
accounts in the United States as IC shall designate in written notice to SCO and
SCO shall provide contemporaneous written notice of each such payment to IC at
the above address, Attention: Mike Anderer

3

--------------------------------------------------------------------------------



QuickLinks


INDEPENDENT CONTRACTOR AGREEMENT Between SCO OPERATIONS, INC. And S2 Strategic
Consulting, LLC
